The opinion of the Court was drawn up by
Shepley J.
— The only question presented for consideration is, whether the declarations of Simon Parlin respecting his title to the oxen were legally admitted as evidence.
They were made at two different times. The bill of exceptions states, that testimony was admitted “as to the declarations of Parlin, while he was in possession of the oxen,” and that he was then present in Court.
When a person in possession as the owner of an estate, makes declarations respecting his title, those declarations are admissible as evidence against the title of another person, who has derived his title through hini. And they may be received, although the person, who made them, might have been called as a witness. Woolway v. Rowe, 1 Ad. & El. 114.
Upon the same principle the declarations of a person, while in possession as the owner of personal property, may be received to affect the title of one claiming under him. Hatch v. Dennis, 1 Fairf. 244. This rule does not apply to negotiaable paper indorsed before it becomes payable.
The cases of Green v. Harriman and Abbott v. Hutchins, cited by counsel, are not at variance with this doctrine. The only point decided in the former was, that the declaration of one made while in possession of the property, not respecting his title to it, but that he had received money of the defendant, was not admissible. In the latter, the person against whom it was proposed to give the declarations in evidence, did not claim or derive title from the person, who made them.
When Parlin made the last declaration received in this case, his title appears to have passed to his assignee in bankruptcy, although he remained in possession of the property. But that *110declaration equally affected the title derived through the as-signee, it having been made at the time of sale and at his request.

Exceptions overruled.